DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the spacer layer further includes a third spacer, and the first spacer, the second spacer, and the third spacer are respectively disposed in the first attachment region, the second attachment region, and the third attachment region” as claims 8 and 18 cited must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 20040090582).

    PNG
    media_image1.png
    318
    803
    media_image1.png
    Greyscale

Regard to claims 1 and 13, Ikeda et al. disclose a display panel, wherein the display panel comprises an array substrate 30 and a color film substrate 50, wherein the color film substrate 30 comprises: 
a substrate 51 on which a first attachment region, a second attachment region, and a third attaching region are formed; 
a color resist layer including a first color resist B, a second color resist R and a third color resist G; 
the first color resist B, the second color resist R, and the third color resist G are respectively coated to the first attachment region, the second attachment region, and the third attachment region [the red (R), green (G), and blue (B) color filters 53 are formed in respective pixel regions by coating sequentially red resin (resist), green resin (resist), and blue resin (resist) onto the opening portions of the black matrix 52 on the glass substrate 51 [0111]]; 
the second color resist G  is further coated on the first color resist B located in the first attachment region [at the black matrix region 52 in the first region, see Fig. 12 above]; 
a spacer layer 55 including the first spacer and the second spacer, 
the first spacer 55 being coated on the color resist layer B of the first attachment region [a projection pattern 55 at the black matrix region 52 in the first region, see Fig. 12 above], 
the second spacer 55 being partially coated on the color resist layer of the second attachment region or the third attachment region [a projection pattern 55 at near to middle of the color resist layer B/R/G see Fig. 12], 
the first spacer 55 having the same thickness as the second spacer 55; 
the height of the upper surface of the first spacer [a projection pattern 55 at the black matrix region 52 in the first region, see Fig. 12 above] from the substrate is higher than the height of the upper surface of the second spacer [a projection pattern 55 at near to middle of the color resist layer B/R/G see Fig. 12] from the substrate.  
the array substrate abuts on a side of the spacer layer facing away from the substrate.  

Regard to claim 12, Ikeda et al. disclose a color film substrate, wherein the color film substrate 50 comprises: 
a substrate 51 on which a first attachment region, a second attachment region, and a third attaching region arranged sequentially side by side are formed; 
a color resist layer including a first color resist B, a second color resist R and a third color resist G; 
the first color resist 53 B, the second color resist 53 R, and the third color resist 53 G are respectively coated to the first attachment region, the second attachment region, and the third attachment region [the red (R), green (G), and blue (B) color filters 53 are formed in respective pixel regions by coating sequentially red resin (resist), green resin (resist), and blue resin (resist) onto the opening portions of the black matrix 52 on the glass substrate 51 [0111]]; 
the second color resist G  is further coated on the first color resist B located in the first attachment region [at the black matrix region 52 in the first region, see Fig. 12 above
a spacer layer including a first spacer and a second spacer, 
the first spacer 55 being coated on the color resist layer of the first attachment region [a projection pattern 55 at the black matrix region 52 in the first region, see Fig. 12 above], 
the second spacer 55 being partially coated on the second attachment region [a projection pattern 55 at near to middle of the color resist layer B/R/G see Fig. 12], 
the first spacer having the same thickness as the second spacer, and 
the area of the first spacer and the second spacer attached to the color resist layer being the same; 
the height of the upper surface of the first spacer [a projection pattern 55 at the black matrix region 52 in the first region, see Fig. 12 above] from the substrate is higher than the height of the upper surface of the second spacer [a projection pattern 55 at near to middle of the color resist layer B/R/G see Fig. 12] from the substrate.  
Regard to claims 2 and 14, Ikeda et al. disclose the color film substrate, wherein the thickness of the first color resist 53B of the first attachment region is greater than the thickness of the second color resist 53R of the second attachment region [at the black matrix region 52 in the first region, see Fig. 12 above]; and/or, the thickness of the first color resist 53B of the first attachment region is greater than the thickness of the third color resist 53G of the third attachment region [at the black matrix region 52 in the first region, see Fig. 12 above].  

Regard to claims 3 and 15, Ikeda et al. disclose the color film substrate, wherein the first attachment region [with the first color resist B], the second attachment region [with the second color resist R], and the third attachment region [with the third color resist R] are sequentially arranged side by side.  

Regard to claims 7 and 17, Ikeda et al. disclose the color film substrate, wherein the area of the first spacer and the second spacer attached to the color resist layer is the same.  


Regard to claims 9 and 19, Ikeda et al. disclose the color film substrate, wherein the first spacer, the second spacer, and the third spacer have the same thickness.  

2.	Claims 1, 3, 7-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20190384098).

    PNG
    media_image2.png
    247
    844
    media_image2.png
    Greyscale

Regard to claims 1 and 13, Chen discloses a display panel, wherein the display panel comprises an array substrate 10 and a color film substrate 20, the color film substrate including: 
a substrate 200 on which a first attachment region, a second attachment region, and a third attaching region are formed; 
a color resist layer including a first color resist, a second color resist and a third color resist; 
the first color resist [the red color resist layer 211], the second color resist [the green color resist layer 212], and the third color resist [the blue color resist layer 213] are respectively coated to the first attachment region, the second attachment region, and the third attachment region; 
the second color resist [the green color resist layer 212] is further coated on the first color resist [the red color resist layer 211] located in the first attachment region; 
a spacer layer 302 including a first spacer and a second spacer, 
the first spacer being coated on the color resist layer of the first attachment region, 
the second spacer being partially coated on the color resist layer of the second attachment region or the third attachment region, 
the first spacer having the same thickness as the second spacer; 
the height of the upper surface of the first spacer from the substrate is higher than the height of the upper surface of the second spacer from the substrate; 
the array substrate 10 abuts on a side of the spacer layer facing away from the substrate 200.  
Regard to claim 12, Chen discloses a color film substrate, wherein the color film substrate 20 comprises: 
a substrate 200 on which a first attachment region, a second attachment region, and a third attaching region arranged sequentially side by side are formed; 
a color resist layer including a first color resist, a second color resist and a third color resist; 
the first color resist [the red color resist layer 211], the second color resist [the green color resist layer 212], and the third color resist [the blue color resist layer 213] are respectively coated to the first attachment region, the second attachment region, and the third attachment region; 
the second color resist [the green color resist layer 212] is further coated on the first color resist [the red color resist layer 211] located in the first attachment region 
a spacer 302 layer including a first spacer and a second spacer, 
the first spacer being coated on the color resist layer of the first attachment region, 
the second spacer being partially coated on the second attachment region, 
the first spacer having the same thickness as the second spacer, and 
the area of the first spacer and the second spacer attached to the color resist layer being the same; 
the height of the upper surface of the first spacer from the substrate is higher than the height of the upper surface of the second spacer from the substrate

Regard to claims 3 and 15, Chen discloses the color film substrate, wherein the first attachment region, the second attachment region, and the third attachment region are sequentially arranged side by side.  

Regard to claims 7 and 17, Chen discloses the color film substrate, wherein the area of the first spacer and the second spacer attached to the color resist layer is the same.  

Regard to claims 8 and 18, Chen discloses the color film substrate, wherein the spacer layer further includes a third spacer, and the first spacer, the second spacer, and the third spacer are respectively disposed in the first attachment region, the second attachment region, and the third attachment region.  

Regard to claims 9 and 19, Chen discloses the color film substrate, wherein the first spacer, the second spacer, and the third spacer have the same thickness.  

Regard to claim 10, Chen discloses the color film substrate, wherein the color film substrate further comprises a black matrix, and the black matrix defines a plurality of transparent regions and a plurality of opaque regions on the substrate (see Fig. 1b); the first attachment region, the second attachment region, and the third attachment region are arranged in a strip shape, and each include the plurality of transparent regions arranged along a strip shape and the opaque region located between the two adjacent transparent regions; the spacer is located on the color resist layer of the opaque region.  

Regard to claim 11, Chen discloses the color film substrate, wherein the plurality of transparent regions and the plurality of opaque regions are divided into a plurality of pixel regions, and a part of the pixel regions is provided with the first spacer and the second spacer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20040090582) [or Chen (US 20190384098)].

Ikeda et al. [or Chen] fails to disclose the features of claims 4-6 and 16.

It would be obvious as a matter of design choice to form the color film substrate, wherein 
the first color resist is a blue color resist, the second color resist is a green color resist, and the third color resist is a red color resist (claims 4 and 16),
the first attachment region, the third attachment region, and the second attachment region are sequentially arranged side by side, wherein the first color resist is a blue color resist, the third color resist is a green color resist, and the second color resist is a red color resist (claim 5-6),
since applicant has not disclosed that the features claims 4-6 and 16 above solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the features claims 5-6 and 16.  However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because of the rearrangement of color resists in any attachment region as claims 4-6 and 16 cited.  

2.	Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN103257482).

    PNG
    media_image3.png
    595
    1539
    media_image3.png
    Greyscale

Regard to claims 1 and 13, Yang et al. disclose a display panel, wherein the display panel comprises an array substrate and a color film substrate (see Fig. 3), wherein the color film substrate comprises: 
a substrate on which a first attachment region, a second attachment region, and a third attaching region are formed; 
a color film layer including a first color film layer 2 , a second color film layer 3 and a third color film layer 4; 
the first color film layer 2, the second color film layer 3, and the third color film layer 4 are respectively coated to the first attachment region, the second attachment region, and the third attachment region; 
the second color film layer 3 is further coated on the first color film layer 2 located in the first attachment region [with forming a second color film layer 3 on the black matrix, and at the same time forming a first base pad on the first color film layer]; 
a spacer layer 6 including the first spacer and the second spacer, 
the first spacer 6 being coated on the color film layer of the first attachment region [with forming a second color film layer 3 on the first color film layer 2 at the pad 8], 
the second spacer 6 being partially coated on the color resist layer of the second attachment region or the third attachment region, 
the first spacer having the same thickness as the second spacer; 
the height of the upper surface of the first spacer [with forming a second color film layer 3 on the first color film layer 2 at the pad 8] from the substrate 
the array substrate abuts on a side of the spacer layer facing away from the substrate.  
Regard to claim 12, Ikeda et al. disclose a color film substrate, wherein the color film substrate comprises: 
a substrate on which a first attachment region, a second attachment region, and a third attaching region arranged sequentially side by side are formed; 
a color film layer including a first color film layer 2, a second color film layer 3 and a third color film layer 4; 
the first color film layer 2, the second color film layer 3, and the third color film layer 4 are respectively coated to the first attachment region, the second attachment region, and the third attachment region; 
the second color film layer 3 is further coated on the first color film layer 2 located in the first attachment region [with forming a second color film layer 3 on the black matrix, and at the same time forming a first base pad on the first color film layer];  
a spacer layer 6 including a first spacer and a second spacer, 
the first spacer 6 being coated on the color resist layer of the first attachment region [with forming a second color film layer 3 on the first color film layer 2 at the pad 8], 
the second spacer 6 being partially coated on the second attachment region, 
the first spacer having the same thickness as the second spacer, and 
the area of the first spacer and the second spacer attached to the color resist layer being the same; 
the height of the upper surface of the first spacer [with forming a second color film layer 3 on the first color film layer 2 at the pad 8] from the substrate is higher than the height of the upper surface of the second spacer from the substrate.  

with the first color film layer 2 being a red film layer], the second attachment region [with the second color film layer 3 being a green film layer], and the third attachment region [with the third color film layer 4 being a blue film layer] are sequentially arranged side by side.  

However, Yang et al. fail to disclose the color film layer made of the color resist (such as blue or green or blue resist) with the features of 4-6 and 16.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the color film layer made of the color resist (such as blue or green or blue resist)”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. It would be obvious as a matter of design choice to form “the color film layer made of the color resist (such as blue or green or blue resist)”, since applicant has not disclosed that “the color film layer made of the color resist (such as blue or green or blue resist)” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with form “the color film layer made of the color resist (such as blue or green or blue resist)”.
It would be obvious as a matter of design choice to form the color film substrate, wherein 
the first color resist is a blue color resist, the second color resist is a green color resist, and the third color resist is a red color resist (claims 4 and 16),
the first attachment region, the third attachment region, and the second attachment region are sequentially arranged side by side, wherein the first color resist is a blue color resist, the third color resist is a green color resist, and the second color resist is a red color resist (claim 5-6),
since applicant has not disclosed that the features claims 4-6 and 16 above solves any stated problem or is for any particular purpose and it appears that the invention would 

Regard to claims 7 and 17, Yang et al. disclose the color film substrate, wherein the area of the first spacer 6 and the second spacer 6 attached to the color resist layer is the same.  

Regard to claims 8 and 18, Yang et al. disclose the color film substrate, wherein the spacer layer further includes a third spacer 6, and the first spacer 6, the second spacer 6, and the third spacer 6 are respectively disposed in the first attachment region, the second attachment region, and the third attachment region.  

Regard to claims 9 and 19, Yang et al. disclose the color film substrate, wherein the first spacer, the second spacer, and the third spacer have the same thickness.  

    PNG
    media_image4.png
    381
    1196
    media_image4.png
    Greyscale

Regard to claim 10, Yang et al. disclose the color film substrate further comprises a black matrix 1, and the black matrix defines a plurality of transparent regions and a plurality of opaque regions on the substrate (see Figs. 4 and 6); the first attachment region, the second attachment region, and the third attachment region are arranged in a strip shape, and each include the plurality of transparent regions arranged along a strip shape and the opaque region located between the two adjacent transparent regions; the spacer 6 is located on the color film layer of the opaque region.  

.  

3.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN103257482) applied to claims 1, 13 in view of Cho (US20040114087).

Yang et al. fail to disclose the color film substrate, wherein the thickness of the first color resist of the first attachment region is greater than the thickness of the second color resist of the second attachment region; and/or, the thickness of the first color resist of the first attachment region is greater than the thickness of the third color resist of the third attachment region.  

    PNG
    media_image5.png
    201
    584
    media_image5.png
    Greyscale

Cho et al. teach the color film substrate, wherein the thickness of the first color filter 230B of the first attachment region is greater than the thickness of the second color filter 230G of the second attachment region; and/or, the thickness of the first color filter 230B of the first attachment region is greater than the thickness of the third color filter 230R of the third attachment region.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the color film layer made of the color resist (such as blue or green or blue resist)”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. It would be obvious as a matter of design choice to form “the color film layer made of the color resist (such as blue or green or blue resist)”, since 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Yang et al. disclosed with the color film substrate, wherein the thickness of the first color resist of the first attachment region is greater than the thickness of the second color resist of the second attachment region; and/or, the thickness of the first color resist of the first attachment region is greater than the thickness of the third color resist of the third attachment region for preventing the excessive reduction of the cell gap due to an external pressure [0120], thereby  improving the display characteristics [0162] as Cho taught.

4.	Claims 1, 3-9, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayoshi et al. (US 7015992).

    PNG
    media_image6.png
    186
    500
    media_image6.png
    Greyscale

Regard to claims 1 and 13, Nakayoshi et al. disclose a display panel, wherein the display panel comprises an array substrate SUB1 and a color film substrate SUB2, wherein the color film substrate comprises: 
a substrate SUB2 on which a first attachment region, a second attachment region, and a third attaching region are formed; 
a color resist layer including a first color filter, a second color filter and a third color filter; 
the first color filter CF(R), the second color filter CF(B), and the third color filter CF(G) are respectively coated to the first attachment region, the second attachment region, and the third attachment region [in a substantial liquid crystal display region AR]; 
the second color filter CF(B) is further coated on the first color filter CF(R) located in the first attachment region [in the peripheral region PER]; 
a spacer layer SP including the first spacer and the second spacer, 
the first spacer being coated on the color filter CF(B) of the first attachment region [in a substantial liquid crystal display region AR], 
the second spacer  being partially coated on the color filter of the second attachment region or the third attachment region [in the peripheral region PER], 
the first spacer 55 having the same thickness as the second spacer 55; 
the height of the upper surface of the first spacer from the substrate is higher than the height of the upper surface of the second spacer from the substrate (see Fig. 7).  
the array substrate SUB1 abuts on a side of the spacer layer facing away from the substrate SUB2.  
Regard to claim 12, Nakayoshi et al. disclose a color film substrate, wherein the color film substrate comprises: 
a substrate SUB2 on which a first attachment region, a second attachment region, and a third attaching region arranged sequentially side by side are formed; 
a color resist layer including a first color filter, a second color resist and a third color resist; 
the first color filter CF(R), the second color filter CF(B), and the third color filter CF(G) are respectively coated to the first attachment region, the second attachment region, and the third attachment region [in a substantial liquid crystal display region AR]; 
the second color resist is further coated on the first color resist located in the first attachment region [in the peripheral region PER
a spacer layer including a first spacer and a second spacer, 
the first spacer being coated on the color filter CF(B) of the first attachment region [in a substantial liquid crystal display region AR], 
the second spacer being partially coated on the second attachment region [in the peripheral region PER], 
the first spacer having the same thickness as the second spacer, and 
the area of the first spacer and the second spacer attached to the color resist layer being the same; 
the height of the upper surface of the first spacer from the substrate is higher than the height of the upper surface of the second spacer from the substrate.  

However, Nakayoshi et al. fail to disclose the color filter made of the color resist (such as blue or green or blue resist) with the features of 4-6 and 16.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form “the color film layer made of the color resist (such as blue or green or blue resist)”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. It would be obvious as a matter of design choice to form “the color film layer made of the color resist (such as blue or green or blue resist)”, since applicant has not disclosed that “the color film layer made of the color resist (such as blue or green or blue resist)” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with form “the color film layer made of the color resist (such as blue or green or blue resist)”.
It would be obvious as a matter of design choice to form the color film substrate, wherein 
the first color resist is a blue color resist, the second color resist is a green color resist, and the third color resist is a red color resist (claims 4 and 16),
the first attachment region, the third attachment region, and the second attachment region are sequentially arranged side by side, wherein the first color resist is a blue color resist, the third color resist is a green color resist, and the second color resist is a red color resist (claim 5-6),
since applicant has not disclosed that the features claims 4-6 and 16 above solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the features claims 5-6 and 16.  However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because of the rearrangement of color resists in any attachment region as claims 4-6 and 16 cited.  

Regard to claims 3 and 15, Nakayoshi et al. disclose the color film substrate, wherein the first attachment region, the second attachment region, and the third attachment region are sequentially arranged side by side.  

Regard to claims 7 and 17, Nakayoshi et al. disclose the color film substrate, wherein the area of the first spacer and the second spacer attached to the color resist layer is the same.  

Regard to claims 8 and 18, Nakayoshi et al. disclose the color film substrate, wherein the spacer layer further includes a third spacer, and the first spacer, the second spacer, and the third spacer are respectively disposed in the first attachment region, the second attachment region, and the third attachment region.  

Regard to claims 9 and 19, Nakayoshi et al. disclose the color film substrate, wherein the first spacer, the second spacer, and the third spacer have the same thickness.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee (US 20080002136) discloses the color filter layers 12, including the color filter layers 12a, 12b and 12c, have different heights to compensate for differences in transmissivity caused by different material characteristics of the R, G and B color filter layers 12a, 12b and 12c.  Thus, the color filter layers 12a, 12b and 12c have the same transmissivity.  For example, the R, G and B color filter layers 12a, 12b and 12c have different heights h1, h2 and h3, respectively.  Accordingly, although the column spacers 20 have the same thickness or height H, the levels of the upper surfaces of the column spacers 20 measured from an upper surface of the first substrate 2 may be different when the column spacers 20 are arranged on different regions.
Deng et al. (US 20180257974) disclose the display panel motherboard comprising the first substrate 4 and the second substrate 5 are arranged opposite to each other to form the cell, neither of the first spacer 6 and the second spacer 7 functions as a support, wherein the depth of the first slot 44 may be less than the thickness of the color resin pattern 43 so that the end surface of the second spacer 7 away from the second substrate 5 may still be in contact with the lower surface of color resin pattern 43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871